Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukami (2012/0154909).
 	Regarding claim 1, Fukami discloses an image projection system comprising: an image projection apparatus including: 
a positional information acquisition unit (attitude detection section 63 in par. 73 and glasses detection section 15 in par. 116) configured to acquire three-dimensional positional information of an image display light diffraction optical element (60) provided in front of each of two eyes; 
an image display light adjustment unit (20) configured to adjust projected image display light on a basis of the three-dimensional positional information acquired by the positional information acquisition unit; and 
one projection optical system (12, 31, 32) that can project the image display light to a region covering the two eyes and configured to project, toward the image display light 
the image display light diffraction optical elements separated from the image projection apparatus and arranged in front of the two eyes, respectively (Fig. 8a and 8b).
	Regarding claim 2, Fukami discloses the image display light diffraction optical element has optical characteristics of: functioning as a lens for light having a wavelength range of the image display light; and transmitting light having a wavelength out of the wavelength range (note par. 71).
	Regarding claim 3, Fukami discloses the projection optical system irradiates the two eyes with the image display light by a magnification optical system (the projection sections 31 and 32 inherently includes magnification optical system or lenses).
	Regarding claim 5, Fukami discloses the projection optical system divides, into two, a region to which the image display light can be projected, and the two regions cover right and left eyes, respectively (note 6L and 6R in Fig. 4).
	Regarding claim 6, Fukami discloses a diffraction element as an optical element for the division (note the liquid crystal shutter in par. 71).
	Regarding claim 7, Fukami discloses the projection optical system divides, into two, a region to which the image display light can be projected, and the two regions cover right and left eyes, respectively, and the projection optical system includes a deflection control unit (when the shutter 6L or 6R is closed) that deflects the projected image display light (note par. 71). 

	Regarding claim 9, Fukami discloses the tool does not include a projection optical system (note the eyeglasses frame 60 in Fig. 1).
	Regarding claim 10, Fukami discloses the positional information acquisition unit includes an image sensor, and the positional information acquisition unit acquires the three-dimensional positional information on a basis of information acquired by the image sensor (note eyeglasses detection section (image sensor 15) in Fig. 15).
	Regarding claim 11, Fukami discloses the image display light adjustment unit adjusts the image display light such that different rays of the image display light are projected to the two eyes, respectively (note Fig. 3).
	Regarding claim 12, Fukami the image display light adjustment unit adjusts the image display light on a basis of parallax between the two eyes (par. 60-66).
	Regarding claim 13, Fukami discloses a user of the image projection system recognizes a three-dimensional position of a presented image by projecting different rays of the image display light to the two eyes, respectively (note par. 70).
	Regarding claims 14-17, see similar rejections as set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukami (20120154909) in view of Okamoto et al. (2004/0145539).
Regarding claim 4, Fukami does not disclose the projection optical system condenses the image display light in a vicinity of a pupillary orifice and irradiates a retina with the image display light so as to obtain a Maxwell view as claimed.  Okamoto, from the similar field of endeavor, discloses a Maxwell view system (par. 7 and 65) and teaches that the system can be used for a stereoscopic display (par. 137).   Knowing that Fukami is a stereoscopic display system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Okamoto into Fukami to perform the well known functions as claimed.  
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.  
 	Regarding applicant’s argument that Fukami fails to disclose, teach, or suggest, at least, "a positional information acquisition unit configured to acquire three-dimensional positional information of an image display light diffraction optical element provided in front of each of two eyes" as claimed, the examiner disagrees.  In paragraph 73, Fukami states that the attitude detection section 63 includes a gravity sensor.  It is well known in the art that gravity sensors detect three-dimensional position information of an object.  A U.S. patent no. 2014/0232787 by Lin is cited here for applicant’s reference.  In paragraph 24, Lin states the gravity sensor 221 is a three-dimensional sensor for sensing gravity components in the three-dimensional axis, X, Y, and Z.  
	In view of above arguments, it is clear that applicant fails to overcome Fukami.  As a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422